Case 3:15-cv-06424 Document 216 Filed 10/18/18 Page 1 of 1 Page|D #: 10402

 

IN THE UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

 

 

 

HUNTINGTON DIVISION
CLAUDE R. KNIGHT AND CLAUDIA ) m
STEVENS, INDIVIDUALLY AND AS ) `
PERSONAL REPRESENTATIVES )
OF THE ESTATE OF BETTY ERELENE )
KNIGHT, DECEASED )
)
Plaintiffs, ) Civil Action No. 3:15-cv-06424
)
V. )
) JURY TRIAL DEMANDED
BOEHRINGER INGELHEIM )
PHARMACEUTICALS, INC. )
)
Defenclant. )
JURY VERDICT FORM

We, the jury in the above-captioned matter, unanimously answer the following questions.
I. PUNITIVE DAMAGES

l. What amount, if any, do you award for punitive damages?

§ l z§ (:? Q <§f§<§

 

DC: 6842025-2

 

